Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0209925 A1 to Benedetto et al.
Re claim 1, Benedetto discloses a method for recommending content based on gaming progress (Abstract, “methods and systems directed towards identifying player engagement to generate contextual game play assistance. User gameplay information is monitored so that the user can be provided assistance within the video game where the user may have problems. User gameplay information is monitored in order to identify what type(s) of assistance could be provided to the user. The information can be based on the current level of frustration of the user with the video game.” See also [0007], A method for identifying player engagement for the purpose of generating contextual game play assistance is presently claimed. The method first stores assistance information associated with the video game where the assistance information is used to assist the user in overcoming overcome events within the video game. Next, user gameplay data associated with a video game is obtained which shows that the user is currently Based on the user performance, corresponding assistance information is provided to the user to assist the user to advance within the video game. The method then monitors the user gameplay data and user performance to determine if the user was able to overcome the previous issue. A user profile is also modified based on the user performance.”) comprising:
receiving, from a computing device over a communication network, video game performance data based on performance of a video game using the computing device ([0007], “user gameplay data associated with a video game  is obtained that shows the user is currently failing within the video game…” [0014], “user gameplay information is monitored so that the user can be provided hints, advice, or walk-throughs regarding different obstacles found within the video game that the user may have problems with. The methods and systems of the present invention would monitor user gameplay information in order to identify what type(s) of hints, advice, or walk-through information could be provided to the user.”)
determining, based on a criterion stored in memory, whether the video game performance data indicates a failure to overcome a challenge in the video game ([0014], “The methods and systems of the present invention would monitor user gameplay information in order to identify what type(s) of hints, advice, or walk-through information could be provided  to the user. The information can be based on the current level of frustration of the user with the obstacle caused, for example, by the repeated failure of the user to overcome the obstacle.” [0015], “the methods and systems would process the gameplay information about the user performance within the game along with information obtained from different sources 
in response to determining that the video game performance data indicates a failure to overcome the challenge in the video game: identifying for recommendation an item of content associated with the challenge; and transmitting, for display via the computing device, a recommendation of the identified item of content. ([0007], “user gameplay data associated with a video game is obtained which shows that the user is currently failing within the video game. Using the gameplay data, the user performance is identified in part with the use of pre-determined thresholds. Based on the user performance, corresponding assistance information is provided to the user to assist the user to advance within the video game.” [0014], “identify what type(s) of hints, advice, or walk-through information could be provided to the user. The information can be based on the current level of frustration of the user with the obstacle caused, for example, by the repeated failure of the user to overcome the obstacle.” [0017], “Hints may generally refer to information that points the user in a general direction regarding how to resolve the puzzle. For example, hints may be directed at identifying an important feature or mechanic about the puzzle. Advice may generally identify what the user has previously done in the past (via gameplay data) and provide information directing the user to try a different strategy. For example, advice may be directed at providing a suggested alternative choice at a particular point of the puzzle (where the user may have consistently chosen the wrong choice) that could direct the user in resolving the puzzle. Lastly, walk-through information may generally refer to a step-by-step guide instructing the user how to overcome the challenge. This information may include, for example, providing text-based instructions or an accompanying video describing how to overcome the challenge. In some embodiments, the walk-through information may include an in-game avatar (i.e. ghost) that the user can mimic in order to overcome the challenge. […] Different categories and labels can be associated with the assistance information that can be provided to the users that need assistance within the video games.” [0069], “The user performance would identify, for example, a user frustration level regarding the current event/ obstacle/challenge that is preventing the user from advancing within the video game. This user performance may be based on various thresholds that correspond to different levels of frustration as well as associated with different types of 
[0070], “In step 640, the assistance information is provided to the user based on the identified current performance of the user. Based on the current performance of the user identified in step 630, different types of assistance information can be provided. With the aim of reducing frustration levels, less detailed hints and advice may be provided initially that are aimed at directing the user in the right direction with regards to overcoming the current event/obstacle/challenge within the game. However, as the frustration level increases and surprises one or more thresholds, more detailed assistance may be necessary so that the user can finally overcome the event/obstacle/challenge and move on in the game.”
Re claims 2, 12, refer to [0064], “if the user keeps failing to complete an objective, the rate of failure of the user may be compared with a pre-determined threshold (e.g. 5 times) or compared with others rate of failure (e.g. average 7 times). For example, the performance processor 540 can use the user profile 510 (which may have pre-determined thresholds or thresholds calculated based on past performance) or use calculations pertaining to a plurality of similar players who have played the same video game and experiences similar issues at the same objective to determine if the user could potentially be experiencing frustration.”
Re claims 3, 13, [0058] and [0072] describe that a plurality of players can be playing the same game with a plurality of uniquely measured frustration levels, wherein each user is assigned a personal threshold level and for each user, “assistance information can be provided accordingly.”

[0021] states that, “The tracking features of the first party platform 110 can also be used to collect information from other users. The collected information from other users may be used to compile types of assistance information that can be used (e.g. hints, advice, walk-throughs) for others. For example, other users may provide commentary or video recordings regarding various challenges within the video games that can be provided to the first party platform 110. Some users may be characterized as being 'experienced' or 'professional' based on past achievements and the associated game­play information and/or commentary offered by these users may be emphasized as being possible assistance information that can be provided to users who need assistance overcoming challenges within the same game.” and
[0022] describes that,  “The assistance information provided from other users playing the same video game as the user may be processed and stored in an assistance server 130 associated with the video game 115. The type of information can be characterized based on how detailed the information is. Short commentary can be labeled as a "hint" or "advice" while recorded gameplay or longer commentary can be labeled as "walk-through." Based on the type of assistance being requested by the user, corresponding assistance information can be retrieved from the assistance server 130. This assistance server 130 may be associated with the first party platform 110 or can be overseen and managed by a third party. Further details regarding the assistance server 130 will be provided below with reference to FIG. 4.”
Re claims 5, 15, [0021] describes that a first party platform 110 collects information from other users which can include walk-throughs and video recordings of a user completing 
Re claims 6, 16, regarding failed (terminated) attempts, refer to [0016] which describes that, “failure relates to a user performance (e.g. user attempts) with respect to a particular objective within the game where the user fails to complete the objective (i.e. is unsuccessful). The objective may, for example, constitute a challenge such as solving a puzzle within a pre-determined time limit or defeating an enemy. The user is unsuccessful in the attempt in completing the objective when the conditions for completing the objective are not satisfied. In the above example, this may involve the user not solving the puzzle within the pre-determined time limit or taking too much damage or repeatedly dying to the same enemy before the enemy is defeated. Failure can also be measured based on monitoring a number of successive attempts by the user on the same objective over a period of time where little or no progress has been made.”
Re claims 7, 17, [0027] and [0032] describe a variety of user-specific content recommendation settings that dictate when to offer or provide assistance to the user. 
Re claims 8, 18 refer to [0014]-[0015], [0017]-[0018], [0025], regarding the use of ‘gameplay information’ and ‘gameplay data’ by a server to provide player performance and context-appropriate assistance. Also note: [0019], which describes that, “The system of FIG. 1 includes a first party platform 110 that is associated with the video games 115 being played by the user. As described herein, the first party platform 110 may coincide with a network that 
[0020], “the first party platform 110 may include applications that track/ monitor the gameplay information associated video games 115 associated with the first party platform 110. The game­play information would include user location, progress, and statistics that can be used to identify what types of assistance (e.g. hints. advice. walk-through) the user would be interested in.”
[0024], “To facilitate identifying user engagement and generate contextual game assistance, the user computing device 120 would generate video game-based information that would characterize the user progress within the game. For example, such gameplay information may include where the user is located within the game, what event/challenge/ obstacle the user is currently participating in, how long the user has been currently engaged in the event/challenge/ obstacle, and current statistics of the user character/avatar within the game.”
[0025], “The gameplay information obtained from the user computing device 120 could be used to characterize performance of the user. In some embodiments, the characterization of the user performance can be performed by the first party platform 110, by the video game itself 115, or by a third party. The gameplay information would provide assistance in identifying the types of hints, advice, or walk­ through information the user would be interested in as well as the specific information that would assist the user to overcome the current event/challenge/obstacle.”
 “The assistance database 410 stores all the various assistance information that may be offered/provided to the user. The assistance information may be organized, for example, based on the applicable video game.”
Re claims 9, 19, refer to [0056]-[0057] concerning an ‘overall rating’. 
Re claim 11, refer to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Benedetto in view of US 2013/0005471 to Chung.
	Re claims 10, 20, Although Benedetto discloses the same inventive concept substantially a claimed including maintaining a database of user-uploaded assistance information content that can be sorted based on “when the assistance information was uploaded or last modified” in addition to ratings or accuracy of the assistance information, Benedetto does not go into detail as to whether this upload time stamp information can be used for recommending the assistance content. Chung is an analogous prior art reference in the art of generating hints for interactive video games that teaches in [0053] that a stored hint should be forwarded to the player based on criteria including “on a last recently stored basis”. It would have been obvious to one having ordinary skill in the art at the time of the invention that Benedetto’s assistance . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995.  The examiner can normally be reached on Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715